 


EXHIBIT 10.2


 


EMPLOYMENT AGREEMENT


 

                THIS EMPLOYMENT AGREEMENT (“Employment Agreement”) is made on
the Execution Date (as defined below) and effective as of January 15, 2007,
between RES-CARE, INC., a Kentucky corporation (the “Company”), and RICHARD L.
TINSLEY (the “Employee”).

 

                RECITALS:

 

                WHEREAS, the Company has a need for a Chief Development Officer,
and the Employee has substantial experience in the development of additional
business and revenues; and

 

                WHEREAS, the Company and the Employee have reached agreement on
the terms and conditions under which Employee will perform services for the
Company.

 

                AGREEMENT:

 

                NOW, THEREFORE, in consideration of the premises and the mutual
agreements set forth herein, the parties agree as follows:

 

                1.             Employment and Term.  The Company hereby employs
the Employee, and the Employee accepts such employment, upon the terms and
conditions herein set forth for an initial term commencing on January 15, 2007
(the “Commencement Date”), and ending on December 31, 2010, subject to earlier
termination only in accordance with the express provisions of this Employment
Agreement (“Initial Term”).  At the option of the Company and with the consent
of the Employee, this Employment Agreement may be extended for successive
periods of one (1) year each (the “Additional Term(s)”) on the same terms and
conditions.  The Company’s option to extend this Employment Agreement for any
Additional Term shall be exercisable by written notice to Employee no later than
thirty (30) days prior to the end of the Initial Term or any then effective
Additional Term.  The Initial Term and any effective Additional Terms shall be
collectively referred to as the “Term.”  For purposes of this Employment
Agreement, the term “Execution Date” shall mean the later of (i) the date this
Employment Agreement is signed by the Employee and (ii) the date this Employment
Agreement is signed on behalf of the Company.

 

                2.             Duties.

 

                (a)           Employment as Chief Development Officer.  During
the Term, the Employee shall serve as the Chief Development Officer of the
Company.  The Employee shall, subject to the supervision and control of the
President and Chief Executive Officer of the Company (“President”), (i) develop
additional business and revenues for the Company and its subsidiaries,
including, as appropriate, identifying, locating, analyzing, negotiating, and
arranging for the acquisition of new business of the Company and its

 

--------------------------------------------------------------------------------


 

subsidiaries through the acquisition of equity interests in or the assets of
existing enterprises, joint venture arrangements, management agreements or
consulting agreements; (ii) negotiate for and oversee the disposition of assets,
businesses and/or operations of the Company and its subsidiaries; and
(iii) perform such other duties and exercise such powers over and with regard to
the business of the Company, its subsidiaries, affiliates and their operations
as may be prescribed from time to time by the President, including, without
limitation, serving as an officer and/or director of one or more subsidiaries or
affiliates of the Company, if elected to such positions, without any further
salary or other compensation.

 

                (b)           Time and Effort.  The Employee shall devote
Employee’s best efforts and all of Employee’s business time, energies and
talents exclusively to the business of the Company and to no other business
during the Term; provided, however, that subject to the restrictions in
Section 7 hereof, the Employee may (i) invest Employee’s personal assets in such
form or manner as will not require Employee’s services in the operation of the
affairs of the entities in which such investments are made and (ii) subject to
satisfactory performance of the duties described in Section 2(a) hereof, devote
such time as may be reasonably required for Employee to continue to maintain
Employee’s current level of participation in various civic and charitable
activities.

 

                (c)           Employee Certification of Eligibility.  Not less
frequently than annually and upon the termination of the Employee’s employment
hereunder for any reason other than Employee’s death, the Employee shall execute
and deliver to the President and/or any other authorized officer designated by
the Company a certificate (ResCare Annual Employment Re-Certification
Eligibility Form) confirming, to the best of the Employee’s knowledge, that the
Employee remains eligible for employment with the Company.  This same
certificate will certify that the Employee has complied with applicable laws,
regulations and Company policies regarding the provision of services to clients
and billings to its paying agencies, Company policies on training, Drug and
Alcohol-Free Program, Prohibition of Harassment, Affirmative Action Equal
Employment Opportunity and Violence in the Workplace.  This statement shall
state that the Employee is not aware of any such violation by other employees,
independent contractors, vendors, or other individuals performing services for
the Company and its subsidiaries that they did not report as appropriate.

 

                3.             Compensation and Benefits.

 

                (a)           Base Salary.  The Company shall pay to the
Employee during the Term an annual salary (the “Base Salary”), which initially
shall be $190,000.  The Base Salary shall be due and payable in substantially
equal bi-weekly installments or in such other installments as may be necessary
to comport with the Company’s normal pay periods for all employees.  The Base
Salary may be adjusted from time to time for changes in the Employee’s
responsibilities.

 

2

--------------------------------------------------------------------------------


 

                Provided that this Employment Agreement or Employee’s employment
hereunder shall not have been terminated for any reason, the Base Salary shall
be increased, effective as of the first day of each January, commencing
January 1, 2008, by the greater of (i) five percent (5%), and (ii) the
percentage by which the Consumer Price Index for all Urban Consumers (CPI-U),
All-Items, 1982-1984=100, as published by the Bureau of Labor Statistics (the
“CPI”) established for the month of December immediately preceding the date on
which the adjustment is to be made exceeds the CPI published for the month of
December of the immediately preceding year.  If the Bureau of Labor Statistics
suspends or terminates its publication of the CPI, the parties agree that a
reasonably comparable price index shall be substituted for the CPI.

 

                (b)           Incentive Plan.  During the Term, the Employee
shall be eligible for incentive compensation in accordance with a written
incentive program mutually established by the President and the Employee on a
calendar year basis (the “Incentive Plan”).  The Incentive Plan shall provide
that sixty-five percent (65%) of the maximum incentive that may be earned by the
Employee shall be based on goals mutually established by the President and the
Employee and thirty-five percent (35%) of the maximum incentive that may be
earned by the Employee shall be based on the financial performance of the
Company and its subsidiaries as a whole.  In no event shall Employee earn any
incentive for any calendar year unless the net income of the Company and its
subsidiaries on a consolidated basis, determined in accordance with generally
accepted accounting principles consistently applied (“Net Income”), for the
respective calendar year equals or exceeds ninety percent (90%) of the Net
Income target for the respective calendar year as established by the Board of
Directors at the beginning of such calendar year.  All incentive payments under
the Incentive Plan shall be determined annually, and shall be calculated by
reference to the incentive percentage earned by the Employee multiplied by the
Base Salary actually paid to the Employee for the period for which the incentive
is determined.  The maximum percentage of the Employee’s Base Salary that the
Employee may earn under the Incentive Plan shall be forty percent (40%) of the
Base Salary actually paid to the Employee for the period for which the incentive
is determined (with the actual percentage to be determined within such range
based upon a scale of performance mutually agreed to by the President and the
Employee on an annual basis).  Any annual incentive earned by the Employee for
any period shall be paid by the Company to the Employee not later than
seventy-four (74) days after the end of the applicable calendar year.  Any
amounts earned by the Employee under the Incentive Plan shall be hereinafter
referred to as the “Incentive Bonus.”  The Company may elect to pay all or a
portion of the Incentive Bonus earned by Employee for any period in cash and/or
options to purchase shares of Company common stock.  In the event the Company
elects to pay all or a portion of any Incentive Bonus so earned by Employee in
options to purchase shares of Company common stock, such options shall be issued
on the date that the Incentive Bonus so earned is payable, at an exercise price
based on the closing sale price of Company common stock as reported on the
Nasdaq National Market on such date (or if such date is not a trading date for
the Company common stock, on the immediately preceding trading date).  All of
such options shall vest and be exercisable on the date consistent with other
grants under the Incentive Plan to similarly situated employees of the Company.

 

3

--------------------------------------------------------------------------------


 

                (c)           Restricted Stock Award.

 

                (i)            The restricted shares of common stock of the
Company awarded under this paragraph (c) (collectively, the “Restricted Shares”)
shall be awarded pursuant to and, to the extent not expressly inconsistent
herewith, governed by the Company stock option and incentive compensation plan
as in effect as the effective date of the respective award (the “Stock Plan”). 
The number of Restricted Shares shall be adjusted in accordance with the terms
of the Stock Plan for stock splits, stock dividends, recapitalizations and the
like.  Until and only to the extent the Restricted Shares shall vest as provided
herein, all stock certificates evidencing the Restricted Shares owned by
Employee shall be held by the Company for the benefit of Employee.  As and to
the extent any Restricted Shares shall vest as provided herein, the Company will
promptly deliver certificates representing such vested shares to Employee.

 

                (ii)           Effective on the Execution Date, the Company
shall award to Employee 5,000 restricted shares of common stock of the Company.
The restricted shares awarded as provided in the preceding sentence shall be
referred to as the “Restricted Shares.”    The Restricted Shares shall be
subject to vesting as provided below.  Provided Employee shall continue to be
employed hereunder, one-fourth (1/4) of the Restricted Shares shall vest on
June 1, 2007, an additional one-fourth (1/4) of the Restricted Shares shall vest
on June 1, 2008, an additional one-fourth (1/4) of the Restricted Shares shall
vest on June 1, 2009, and the final one-fourth (1/4) of the Restricted Shares
shall vest on June 1, 2010.

 

                (iii)          Notwithstanding any provision in this paragraph
(c) to the contrary, all of the Restricted Shares that have not been previously
vested shall immediately vest if Employee shall continue to be employed
hereunder and (A) Employee shall die, (B) Employee shall be subject to a
“permanent disability” as described in Section 4(b) hereof, or (C) a Change of
Control (as defined below) has occurred with respect to the Company. A “Change
of Control” for purposes of this subparagraph (iii) shall have the same meaning
as that term is given in the Stock Plan.

 

                (d)           Participation in Benefit Plans.  During the Term,
Employee shall be entitled to participate in all employee benefit plans and
programs (including but not limited to paid time off policies, retirement and
profit sharing plans, health insurance, etc.) provided by the Company under
which the Employee is eligible in accordance with the terms of such plans and
programs, subject to all applicable and customary waiting and vesting periods. 
The Company reserves the right to amend, modify or terminate in their entirety
any of such programs and plans.

 

4

--------------------------------------------------------------------------------


 

                (e)           Out-of-Pocket Expenses.  The Company shall
promptly pay the ordinary, necessary and reasonable expenses incurred by the
Employee in the performance of the Employee’s duties hereunder (or if such
expenses are paid directly by the Employee shall promptly reimburse Employee for
such payment), consistent with the reimbursement policies adopted by the Company
from time to time and subject to the prior written approval by the President.

 

(f)            Withholding of Taxes; Income Tax Treatment.  If, upon the payment
of any compensation or benefit to the Employee under this Employment Agreement
(including, without limitation, in connection with payment of any bonus, stock
award or benefit), the Company determines in its discretion that it is required
to withhold or provide for the payment in any manner of taxes, including but not
limited to, federal income or social security taxes, state income taxes or local
income taxes, the Employee agrees that the Company may satisfy such requirement
by:

 

                (i)            withholding an amount necessary to satisfy such
withholding requirement from the Employee’s compensation or benefit; or

 

                (ii)           conditioning the payment or transfer of such
compensation or benefit upon the Employee’s payment to the Company of an amount
sufficient to satisfy such withholding requirement.

 

The Employee agrees that Employee will treat all of the amounts payable pursuant
to this Employment Agreement as compensation for income tax purposes.

 

                4.             Termination.  The Employee’s employment hereunder
may be terminated under this Employment Agreement as follows, subject to the
Employee’s rights pursuant to Section 5 hereof:

 

                (a)           Death.  The Employee’s employment hereunder shall
terminate upon Employee’s death.

 

                (b)           Disability.  The Employee’s employment shall
terminate hereunder at the earlier of (i) immediately upon the Company’s
determination (conveyed by a Notice of Termination (as defined in paragraph
(f) of this Section 4)) that the Employee is permanently disabled, and (ii) the
Employee’s absence from Employee’s duties hereunder for 180 days.  “Permanent
disability” for purposes of this Employment Agreement shall mean the onset of a
physical or mental disability which prevents the Employee from performing the
essential functions of the Employee’s duties hereunder, which is expected to
continue for 180 days or more, subject to any reasonable accommodation required
by state and/or federal disability anti-discrimination laws, including, but not
limited to, the Americans With Disabilities Act of 1990, as amended.

 

                (c)           Cause.  The Company may terminate the Employee’s
employment hereunder for Cause.  For purposes of this Employment Agreement, the
Company shall

 

5

--------------------------------------------------------------------------------


 

have “Cause” to terminate the Employee’s employment because of the Employee’s
personal dishonesty, intentional misconduct, breach of fiduciary duty involving
personal profit, failure to perform Employee’s duties hereunder, conviction of,
or plea of nolo contendere to, any law, rule or regulation (other than traffic
violations or similar offenses) or breach of any provision of this Employment
Agreement.

 

                (d)           Without Cause.  The Company may terminate the
Employee’s employment under this Employment Agreement at any time without Cause
(as defined in paragraph (c) of this Section 4) by delivery of a Notice of
Termination specifying a date of termination at least thirty (30) days following
delivery of such notice.

 

                (e)           Voluntary Termination.  By not less than thirty
(30) days prior written notice to the President, Employee may voluntarily
terminate Employee’s employment hereunder.

 

                (f)            Notice of Termination.  Any termination of the
Employee’s employment by the Company during the Term pursuant to paragraphs (b),
(c) or (d) of this Section 4 shall be communicated by a Notice of Termination
from the Company to the Employee.  Any termination of the Employee’s employment
by the Employee during the Term pursuant to paragraph (e) of this Section 4
shall be communicated by a Notice of Termination from Employee to the Company. 
For purposes of this Employment Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Employment Agreement relied upon and in the case of any termination for Cause
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Employee’s employment.

 

                (g)           Date of Termination.  The “Date of Termination”
shall, for purposes of this Employment Agreement, mean:  (i) if the Employee’s
employment is terminated by Employee’s death, the date of Employee’s death;
(ii) if the Employee’s employment is terminated on account of disability
pursuant to Section 4(b) above, thirty (30) days after Notice of Termination is
given (provided that the Employee shall not, during such 30-day period, have
returned to the performance of Employee’s duties on a full-time basis), (iii) if
the Employee’s employment is terminated by the Company for Cause pursuant to
Section 4(c) above, the date specified in the Notice of Termination, (iv) if the
Employee’s employment is terminated by the Company without Cause, pursuant to
Section 4(d) above, the date specified in the Notice of Termination, (v) if the
Employee’s employment is terminated voluntarily pursuant to Section 4(e) above,
the date specified in the Notice of Termination, and (vi) if the Employee’s
employment is terminated by reason of an election by either party not to extend
the Term, the last day of the then effective Term.

 

6

--------------------------------------------------------------------------------

 


 

                5.             Compensation upon Termination or During
Disability.

 

                (a)           Death.  If the Employee’s employment shall be
terminated by reason of Employee’s death during the Term, the Employee shall
continue to receive installments of Employee’s then current Base Salary until
the date of Employee’s death, shall receive any earned but unpaid Incentive
Bonus for any calendar year ending prior to the date of Employee’s death.

 

                (b)           Disability.  If the Employee’s employment shall be
terminated by reason of Employee’s disability during the Term, the Employee
shall continue to receive installments of Employee’s then current Base Salary
while actively at work and until the earlier of (i) the date of termination in
accordance with Section 4(b) of this Employment Agreement or (ii) the date that
short or long-term disability payments to the Employee commence under any plan
or program then provided and funded by the Company.  If the Employee’s
installments of Base Salary cease by reason of clause (ii) of the preceding
sentence but the benefits payable under any such disability plan or program do
not provide 100% replacement of the Employee’s installments of Base Salary
during such period, the Employee shall be paid at regular payroll intervals
until the provisions of clause (i) of the preceding sentence becomes effective,
an amount equal to the difference between the periodic installments of
Employee’s then current Base Salary that would have otherwise been payable and
the disability benefit paid from such disability plan or program.  In the event
of any such termination, the Employee shall also receive any earned but unpaid
Incentive Bonus for any calendar year prior to the Date of Termination.  Upon
termination due to death prior to a termination as specified in the preceding
provisions of this paragraph (b), the payment provisions of this paragraph
(b) shall no longer apply and Section 5(a) above shall apply.

 

                (c)           Cause.  If the Employee’s employment shall be
terminated for Cause, the Employee shall continue to receive installments of
Employee’s then current Base Salary only through the Date of Termination and the
Employee shall not be entitled to receive any Incentive Bonus (other than any
earned but unpaid Incentive Bonus for any prior calendar year), and shall not be
eligible for any severance payment of any nature.

 

                (d)           Without Cause.  If the Employee’s employment is
terminated without Cause, and such Notice of Termination is given within six
(6) months after the Commencement Date, the Employee shall continue to receive
installments of Employee’s then current Base Salary until the Date of
Termination and for four (4) months thereafter and the Employee shall not be
entitled to receive any Incentive Bonus.  If the Employee’s employment shall be
terminated without Cause and such Notice of Termination is given more than six
(6) months after the Commencement Date, the Employee shall continue to receive
installments of Employee’s then current Base Salary until the Date of
Termination and for twelve (12) months thereafter and the Employee shall also be
entitled to receive any earned but unpaid Incentive Bonus for any calendar year
ending prior to the Date of Termination.

 

7

--------------------------------------------------------------------------------


 

                (e)           Expiration of Term.  If the Employee’s employment
shall be terminated by reason of expiration of the Term (irrespective of which
party elected not to extend the Term), the Employee shall continue to receive
installments of Employee’s then current Base Salary until the Date of
Termination and the Company shall pay the Employee any earned Incentive Bonus
for the last calendar year of the Term.

 

                (f)            Voluntary Termination.  If the Employee’s
employment shall be terminated pursuant to Section 4(e) hereof, the Employee
shall continue to receive installments of Employee’s then current Base Salary
until the Date of Termination and the Employee shall not be entitled to receive
any then unpaid Incentive Bonus (other than any earned but unpaid Incentive
Bonus for any calendar year ending prior to the date Employee gives Notice of
Termination), and shall not be entitled to any severance payment of any nature.

 

                (g)           No Further Obligations after Payment.  After all
payments, if any, have been made to the Employee pursuant to the applicable
provisions of paragraphs (a) through (f) of this Section 5, the Company shall
have no further obligations to the Employee under this Employment Agreement
other than the provision of any employee benefits required to be continued under
applicable law.

 

                6.             Duties Upon Termination.  Upon the termination of
Employee’s employment hereunder for any reason whatsoever (including but not
limited to the failure of the parties hereto to agree to the extension of this
Employment Agreement pursuant to Section 1 hereof), Employee shall promptly
(a) comply with Employee’s obligation to deliver an executed exit interview
document as provided in accordance with Company policy, and (b) return to the
Company any property of the Company or its subsidiaries then in Employee’s
possession or control, including without limitation, any Confidential
Information (as defined in Section 7(d)(iii) hereof) and whether or not
constituting Confidential Information, any technical data, performance
information and reports, sales or marketing plans, documents or other records,
and any manuals, drawings, tape recordings, computer programs, discs, and any
other physical representations of any other information relating to the Company,
its subsidiaries or affiliates or to the Business (as defined in
Section 7(d)(iv) hereof) of the Company.  Employee hereby acknowledges that any
and all of such documents, items, physical representations and information are
and shall remain at all times the exclusive property of the Company.

 

                7.             Restrictive Covenants.

 

                (a)           Acknowledgments.  Employee acknowledges that
(i) Employee’s services hereunder are of a special, unique and extraordinary
character and that Employee’s position with the Company places Employee in a
position of confidence and trust with the operations of the Company, its
subsidiaries and affiliates (collectively, the “Res-Care Companies”) and allows
Employee access to Confidential Information, (ii) the Company has provided
Employee with a unique opportunity as Chief Development Officer of the Company,
(iii) the nature and periods of the restrictions imposed by the covenants
contained in this Section 7 are fair, reasonable and necessary to protect and
preserve for

 

8

--------------------------------------------------------------------------------


 

the Company the benefits of Employee’s employment hereunder, (iv) the Res-Care
Companies would sustain great and irreparable loss and damage if Employee were
to breach any of such covenants, (v) the Res-Care Companies conduct and are
aggressively pursuing the conduct of their business actively in and throughout
the entire Territory (as defined in paragraph (d)(ii) of this Section 7), and
(vi) the Territory is reasonably sized because the current Business of the
Res-Care Companies is conducted throughout such geographical area, the Res-Care
Companies are aggressively pursuing expansion and new operations throughout such
geographic area and the Res-Care Companies require the entire Territory for
profitable operations.

 

                (b)           Confidentiality and Non-disparagement Covenants.
Having acknowledged the foregoing, Employee covenants that without limitation as
to time, (i) commencing on the Commencement Date, Employee will not directly or
indirectly disclose or use or otherwise exploit for Employee’s own benefit, or
the benefit of any other Person (as defined in paragraph (d)(v) of this
Section 7), except as may be necessary in the performance of Employee’s duties
hereunder, any Confidential Information, and (ii) commencing on the Date of
Termination, Employee will not disparage or comment negatively about any of the
Res-Care Companies, or their respective officers, directors, employees, policies
or practices, and Employee will not discourage anyone from doing business with
any of the Res-Care Companies and will not encourage anyone to withdraw their
employment with any of the Res-Care Companies.

 

                (c)           Covenants.  Having acknowledged the statements in
Section 7(a) hereof, Employee covenants and agrees with the Res-Care Companies
that Employee will not, directly or indirectly, from the Commencement Date until
the Date of Termination, and for a period of twelve (12) months thereafter,
directly or indirectly (i) offer employment to, hire, solicit, divert or
appropriate to Employee or any other Person, any business or services (similar
in nature to the Business) of any Person who was an employee or an agent of any
of the Res-Care Companies at any time during the last twelve (12) months of
Employee’s employment hereunder; or (ii) own, manage, operate, join, control,
assist, participate in or be connected with, directly or indirectly, as an
officer, director, shareholder, partner, proprietor, employee, agent,
consultant, independent contractor or otherwise, any Person which is, at the
time, directly or indirectly, engaged in the Business of the Res-Care Companies
within the Territory.  The Employee further agrees that from the Commencement
Date until the Date of Termination, Employee will not undertake any planning for
or organization of any business activity that would be competitive with the
Business.  Notwithstanding the foregoing, Employee agrees that if this
Employment Agreement shall be terminated by reason of expiration of the Term
(irrespective of which party elected not to extend the Term), the covenants in
this paragraph (c) shall survive the expiration thereof until twelve (12) months
after the last day of employment of Employee by any Res-Care Company.

 

                (d)           Definitions.  For purposes of this Employment
Agreement:

 

9

--------------------------------------------------------------------------------


 

                (i)            For purposes of this Section 7, “termination of
Employee’s employment” shall include any termination pursuant to paragraphs (b),
(c), (d) and (e) of Section 4 hereof, the termination of such Employee’s
employment by reason of the failure of the parties hereto to agree to the
extension of this Agreement pursuant to Section 1 hereof or the voluntary
termination of Employee’s employment hereunder.

 

                (ii)           The “Territory” shall mean the forty-eight (48)
contiguous states of the United States, the United States Virgin Islands, Puerto
Rico and all of the Provinces of Canada.

 

                (iii)          “Confidential Information” shall mean any
business information relating to the Res-Care Companies or to the Business
(whether or not constituting a trade secret), which has been or is treated by
any of the Res-Care Companies as proprietary and confidential and which is not
generally known or ascertainable through proper means.  Without limiting the
generality of the foregoing, so long as such information is not generally known
or ascertainable by proper means and is treated by the Res-Care Companies as
proprietary and confidential, Confidential Information shall include the
following information regarding any of the Res-Care Companies:

 

(1)                          any patent, patent application, copyright,
trademark, trade name, service mark, service name, “know-how” or trade secrets;

 

(2)                          customer lists and information relating to (i) any
client of any of the Res-Care Companies or (ii) any client of the operations of
any other Person for which operations any of the Res-Care Companies provides
management services;

 

(3)                          supplier lists, pricing policies, consulting
contracts and competitive bid information;

 

(4)                          records, operational methods and Company policies
and procedures, including manuals and forms;

 

(5)                          marketing data, plans and strategies;

 

(6)                          business acquisition, development, expansion or
capital investment plan or activities;

 

(7)                          software and any other confidential technical
programs;

 

(8)                          personnel information, employee payroll and
benefits data;

 

10

--------------------------------------------------------------------------------


 

(9)                          accounts receivable and accounts payable;

 

(10)                    other financial information, including financial
statements, budgets, projections, earnings and any unpublished financial
information; and

 

(11)                    correspondence and communications with outside parties.

 

                (iv)          The “Business” of the Res-Care Companies shall
mean the business of providing training or job placement services as provided in
the Company’s Employment and Training Services Group, youth treatment or
services, home care or periodic services to the elderly, services to persons
with mental retardation and other developmental disabilities, including but not
limited to persons who have been dually diagnosed, services to persons with
acquired brain injuries, or providing management and/or consulting services to
third parties relating to any of the foregoing.

 

                (v)           The term “Person” shall mean an individual, a
partnership, an association, a corporation, a trust, an unincorporated
organization, or any other business entity or enterprise.

 

                (e)           Injunctive Relief, Invalidity of any Provision. 
Employee acknowledges that Employee’s breach of any covenant contained in this
Section 7 will result in irreparable injury to the Res-Care Companies and that
the remedy at law of such parties for such a breach will be inadequate. 
Accordingly, Employee agrees and consents that each of the Res-Care Companies in
addition to all other remedies available to them at law and in equity, shall be
entitled to seek both preliminary and permanent injunctions to prevent and/or
halt a breach or threatened breach by Employee of any covenant contained in this
Section 7.  If any provision of this Section 7 is invalid in part or in whole,
it shall be deemed to have been amended, whether as to time, area covered, or
otherwise, as and to the extent required for its validity under applicable law
and, as so amended, shall be enforceable.  The parties further agree to execute
all documents necessary to evidence such amendment.

 

                (f)            Advice to Future Employers.  If Employee, in the
future, seeks or is offered employment by any other Person, Employee shall
provide a copy of this Section 7 to the prospective employer prior to accepting
employment with that prospective employer.

 

                8.             Entire Agreement; Modification; Waiver.  This
Employment Agreement constitutes the entire agreement between the parties
pertaining to the subject matter contained in it and supersedes all prior and
contemporaneous agreements, representations, and understandings of the parties. 
No supplement, modification, or amendment of this Employment Agreement shall be
binding unless executed in writing by all parties hereto (other than as provided
in the next to last sentence of Section 7(e) hereof).  No waiver of any of the
provisions of this Employment

 

11

--------------------------------------------------------------------------------


 

Agreement will be deemed, or will constitute, a waiver of any other provision,
whether or not similar, nor will any waiver constitute a continuing waiver.  No
waiver will be binding unless executed in writing by the party making the
waiver.

 

                9.             Successors and Assigns; Assignment.  This
Employment Agreement shall be binding on, and inure to the benefit of, the
parties hereto and their respective heirs, executors, legal representatives,
successors and assigns; provided, however, that this Employment Agreement is
intended to be personal to the Employee and the rights and obligations of the
Employee hereunder may not be assigned or transferred by Employee.

 

                10.           Notices.  All notices, requests, demands and other
communications required or permitted to be given or made under this Employment
Agreement, or any other agreement executed in connection therewith, shall be in
writing and shall be deemed to have been given on the date of delivery
personally or upon deposit in the United States mail postage prepaid by
registered or certified mail, return receipt requested, to the appropriate party
or parties at the following addresses (or at such other address as shall
hereafter be designated by any party to the other parties by notice given in
accordance with this Section):

 

To the Company:

 

Res-Care, Inc.

10140 Linn Station Road

Louisville, Kentucky 40223

Attn:       Ralph G. Gronefeld, Jr.

                President and Chief Executive Officer

 

To the Employee:

 

Richard L. Tinsley

2108 Highland Springs Place

Louisville, Kentucky 40245

 

                11.           Execution in Counterparts.  This Employment
Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
document.

 

                12.           Further Assurances.  The parties each hereby agree
to execute and deliver all of the agreements, documents and instruments required
to be executed and delivered by them in this Employment Agreement and to execute
and deliver such additional instruments and documents and to take such
additional actions as may reasonably be required from time to time in order to
effectuate the transactions contemplated by this Employment Agreement.

 

                13.           Severability of Provisions.  The invalidity or
unenforceability of any particular provision of this Employment Agreement shall
not affect the other provisions hereof and this

 

12

--------------------------------------------------------------------------------


 

Employment Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.

 

                14.           Governing Law; Jurisdiction; Venue.  This
Employment Agreement is executed and delivered in, and shall be governed by,
enforced and interpreted in accordance with the laws of, the Commonwealth of
Kentucky.  The parties hereto agree that the federal or state courts located in
Kentucky shall have the exclusive jurisdiction with regard to any litigation
relating to this Employment Agreement and that venue shall be proper only in
Jefferson County, Kentucky, the location of the principal office of the Company.

 

                15.           Tense; Captions.  In construing this Employment
Agreement, whenever appropriate, the singular tense shall also be deemed to mean
the plural, and vice versa, and the captions contained in this Employment
Agreement shall be ignored.

 

                16.           No Conflict; Indemnification.  Employee
represents, warrants and covenants to the Company that the execution of this
Employment Agreement and the performance by Employee of services for the Company
as contemplated herein will not violate any agreement or covenant to which the
Employee is a party or is bound.  The representations, warranties and covenants
in this Section 16 are a material condition to the execution of this Employment
Agreement and the obligations of the Company herein.  During the Term, Employee
will perform his services hereunder in a manner that does not violate any such
agreement, including any confidentiality covenants contained therein.  Employee
agrees to indemnify and hold harmless the Res-Care Companies from any breach of
the representations, warranties and covenants in this Section 16.

 

                17.           Survival.  The provisions of Sections 5, 6, 7 and
16 hereof shall survive the termination, for any reason, of this Employment
Agreement, in accordance with their terms.

 

[The remainder of this page is intentionally blank — signatures begin on next
page.]

 

13

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have executed this
Employment Agreement as of the dates set forth below.

 

 

 

 

 

RES-CARE, INC.

 

 

 

 

 

 

 

 

 

 

Date:

March 24, 2007

 

By:

/s/ Ralph G. Gronefeld, Jr.

 

 

 

 

Ralph G. Gronefeld, Jr.

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Date:

March 19, 2007

 

/s/ Richard L. Tinsley

 

 

 

Richard L. Tinsley

 

 

14

--------------------------------------------------------------------------------

 